IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MICKEY R. CASTILLO,                     : No. 3 MAL 2017
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
MATTHEW P. KELLY,                       :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.